Citation Nr: 0111208	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-02 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for major depressive 
disorder, currently evaluated at 10 percent.


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel


INTRODUCTION

The veteran had active service from May 1981 until September 
1983.  This appeal comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana (RO), which granted service 
connection for major depressive disorder and assigned a 10 
percent evaluation.  The veteran expressed disagreement with 
the evaluation assigned and the case was forwarded to the 
Board.    


REMAND

A preliminary review of the record discloses that the record 
reflects that the veteran is and has been incarcerated since 
apparently March 1989.  In a statement from the veteran dated 
in September 1998 he reported that he has received 
psychiatric treatment while incarcerated, but it does not 
appear that any records of such treatment have been 
requested.  Such records are potentially relevant and 
probative to the veteran's claim for an increased evaluation 
and should be obtained prior to further appellate review.

In addition, in order to ensure due process, the Board is of 
the opinion that the RO should furnish additional assistance 
to the veteran with respect to the his desire for 
representative assistance with his claim.  In this regard, it 
appears that the veteran had previously designated AMVETS as 
his representative when he effectively revoked that Power of 
Attorney by submitting a VA Form 23-22 (Appointment of 
Veteran's Service Organization as Claimant's Representative) 
appointing The American Legion as his representative.  
Correspondence from the veteran dated in October 1999 appears 
to indicate that he did so because he was a member of that 
organization.  However, in correspondence to the veteran and 
the RO from The American Legion dated in January 2000 that 
organization revoked that Power of Attorney, explaining it 
was their policy not to accept a Power of Attorney when an 
individuals claim was in an appeal status especially when 
there was a previous Power of Attorney.  In subsequent 
correspondence from the veteran to the RO he stated, "Yes, I 
do want a representative.  The AMVETS said that they no 
longer represent me and the American Legion said that they 
won't represent me because I went to them in the middle of 
the appeal process."  The veteran concluded his letter to 
the RO by stating, "Anything that you can do to help will be 
greatly appreciated."

It does not appear that the RO responded to the veteran most 
recent correspondence in which he requested assistance in 
obtaining a representative.  In this regard, it is not clear 
from the record whether AMVETS would be willing to continue 
representing the veteran, or if there was some other reason 
beyond the veteran's submission of a subsequent Power of 
Attorney in favor of the American Legion why that 
organization would be unwilling to again represent the 
veteran.  Nevertheless, the Board is of the opinion that, at 
a minimum, the RO should have provided the veteran with 
information as to the types and availability of 
representative assistance available to him and the 
appropriate form to designate a representative.  This is 
necessary because any decision issued by the Board could be 
vacated "[w]hen the appellant was denied his or her right to 
representation through action or inaction by Department of 
Veterans Affairs or Board of Veterans' Appeals personnel."  
38 C.F.R. § 20.904(a)(1).

Lastly, the Board notes that while the veteran's appeal was 
pending, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The RO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 and it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747) (1992)). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should provide the veteran 
with information as to the types and 
availability of representative assistance 
available to him and the appropriate form 
to designate a representative.  

2.  After obtaining the necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file records of psychiatric 
treatment the veteran has received while 
incarcerated at the Indiana State Prison.

3.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran, and any representative he may appoint, should be 
furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




